On this record we find the award of temporary alimony to be excessive. Concur — NcNally, Stevens and Steuer, JJ.; Rabin and Eager, JJ., dissent in the following memorandum by Eager, J.: I would affirm. Where, as here, there was some support for the determination of Special Term as to the amount of temporary alimony, the husband’s remedy for any alleged unfairness in the award is to seek an early trial rather than appeal. In Bleiman v. Bleiman (272 App. Div. 760) this court said, “In the motions and appeals which have followed, the parties have seemingly lost sight of the temporary nature of temporary alimony, and have greatly extended its time and neglected their opportunities to proceed to a trial on the merits and determination upon a full hearing of the amount of alimony which should be paid in the event plaintiff is successful on the merits. * * * The best protection to both parties against any unfairness in the fixing of temporary alimony on the basis of affidavits is a *452speedy trial rather than an appeal or reference.” (See, also, to same effect, Goldberg v. Goldberg, 4 A D 2d 884; Amos v. Amos, 282 App. Div. 692; Yudell v. Yudell, 282 App. Div. 649.)